Citation Nr: 1813831	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-18 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for vertigo to include as due to hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to December 1990.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  That rating decision denied service connection for hearing loss, tinnitus, and vertigo secondary to hearing loss and tinnitus.  

This case was previously before the Board in December 2015 and remanded for the issuance of a statement of the case (SOC) and for a VA audiological examination. The RO issued a SOC in March 2016.  The Veteran also underwent the VA audiological examination in March 2016. 

Afterwards, a supplemental statement of the case (SSOC) was issued in May 2016 and this case was returned to the Board for appellate review.

Nonetheless, the Board notes that a March 2017 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York found that the Veteran's discharge for his entire period of service( from November 1988 to December 1990) was under dishonorable conditions ; thus a bar to VA benefits under 38 C.F.R. § 3.12 (d)(4).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss, tinnitus, and vertigo to include as secondary to bilateral hearing loss and tinnitus. However, as indicated above the RO issued an administrative decision in March 2017 that found that the Veteran's period of service was discharged under dishonorable conditions and thus a bar to VA benefits. The Veteran only had one period of service.

The Veteran's VSO submitted a notice of disagreement with this administrative decision in June 2017 and requested the issue to be adjudicated by a Decision Review Officer (DRO).  

The issue of whether the Veteran's discharge from service has yet to be adjudicated by the DRO. The Board finds that the underlying service connection claims on the title page are inextricably intertwined with the pending dishonorable discharge issue. As such, the Board finds that the AOJ should readjudicated the underlying service connection claims pending completion of all development and adjudication of the dishonorable discharge issue. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1. As the Veteran's claims for entitlement to service connection for bilateral hearing loss, tinnitus, and vertigo secondary to bilateral hearing loss are inextricably intertwined with his pending dishonorable discharge issue, defer readjudication of the service connection claims until development is completed on the dishonorable discharge issue, and that issue has been readjudicated.

2. If after readjudication of the claim s for entitlement to service connection for bilateral hearing loss, tinnitus, and vertigo secondary to bilateral hearing loss, the action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




